Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 24, 2016

The Court of Appeals hereby passes the following order:

A16A0540. JONES v. DEPARTMENT OF TRANSPORTATION.

      In this condemnation action, Andrew Richard Jones is seeking consequential
damages allegedly resulting to his easement rights in the condemned property. The
Department of Transportation filed a motion in limine seeking to prevent Jones from
introducing evidence as to certain damages he was claiming, arguing that such
damages could not be recovered in a condemnation proceeding, but instead had to be
sought in a separate action. The trial court agreed and entered an order granting the
motion in limine. At Jones’s request, the trial court certified its order for immediate
review. Jones then filed an application for a discretionary appeal, which we granted.
Having now reviewed the appellate record and the briefs of the parties, we have
concluded that the appeal was improvidently granted. Accordingly, this appeal is
hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             05/24/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.